Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 4/5/2022.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein each of the capacitors is a parasitic capacitance or a combination of a parasitic capacitance and an actual element, wherein said control circuit is configured to execute  an output angle modulation mode and a frequency modulation model and switches a mode of execution to said output angle modulation mode or said frequency modulation mode depending on target power desired to be output, the output angle modulation mode being a mode of adjusting a voltage output period of said first full-bridge circuit and a voltage output period of said second full-bridge circuit, and the frequency modulation mode being a mode of adjusting a switching frequency.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein each of the capacitors is a parasitic capacitance or a combination of a parasitic capacitance and an actual element, wherein said control circuit is configured to execute  an output angle modulation mode or a phase control model and switches a mode of execution to said output angle modulation mode or said phase control mode depending on target power desired to be output, the output angle modulation mode being a mode of adjusting a voltage output period of said first full-bridge circuit and a voltage output period of said second full- bridge circuit, and the phase control mode being a mode of changing a phase of a voltage on said first winding and a phase of a voltage on said second winding.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838